DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 7/13/2021 has been entered.
Formal Matters
Applicant’s response and amendments filed 7/13/2021 which cancelled claim 17, has been entered.  Claims 1-16 and 18-24 are pending.  Claims 1-14 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 15, 16 and 18-24 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejection - Withdrawn
The rejection of claim 17 under 35 U.S.C. § 112(b) has been withdrawn in view of Applicant’s cancellation of this claim.

Claim Rejection - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, 
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 16 and 18-24 are rejected under 35 U.S.C. § 103 as being unpatentable over Slichter et al. (U.S. PGPUB 2013/0131639; 2013; cited in the IDS dated 11/20/2018), taken in view of Tynngard et al. (Transfusion, Vol. 48, pp. 1669-1675; 2008; cited in the IDS dated 5/10/2019).  This rejection has been maintained.
It is initially noted that claim 15 (“[a] toleragenic platelet composition prepared by a process, the process comprising the steps of”) is a product by process claim.  MPEP § 2113 states that “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  For a product-by-process claim, if the product in the product-by-process claim is the same as or obvious from a 
Accordingly, the toleragenic platelet composition is only relevant as to the way the platelet composition is obtained (the process) and is immaterial to the patentability of the toleragenic platelet composition (i.e., the product; see MPEP § 2113).  In view of the above, all the ancillary steps within claim 15 (as well as dependent claims 16 and 18-24) are not relevant within a product by process claim.
Regarding claim 15, Slichter teaches a toleragenic platelet composition prepared by a process of filtering whole blood from a donor through a leukoreduction filter; and performing pathogen reduction on the whole blood (paragraph 14; claims 1-5 and 9-26).  Slichter teaches that the pathogen reduction is performed by adding a photosensitizer to the whole blood and irradiating the whole blood and photosensitizer with light (paragraph 14; claims 1-5 and 9-26).  Slichter also teaches preparing a platelet rich plasma or a platelet concentrate from the filtered and pathogen reduced whole blood (paragraph 14 claims 9 and 12).  Additionally, Slichter teaches that platelet rich plasma was filtered through a leukoreduction filter (Pall PL-1B; paragraph 79). 
Regarding claims 15, 16 and 22-24, Slichter teaches a toleragenic platelet composition that has a recipient acceptance rate of 90% or more (i.e., 90% or more which includes up to 100% acceptance; paragraphs 14 and 72-74, Tables 3 and 4; claims 1-5 and 9-26).  
Regarding claims 15 and 22-24, Slichter teaches a toleragenic platelet composition prepared where the utilized leukoreduction filter includes PLS-5A, PLF-1, PL-1B, LEUKOGUARD RS, LEUKTRAP SC PL, LRF-10, PXL 8, PXL12, PXLA, RCXL 1 and 
In view of the above acceptance and leukoreduction rates where these are 90% or above (including 100% acceptance and leukoreduction rates), Slichter teaches the toleragenic platelet composition is 80% or less refractory and the recipient accepts the donor platelets of the toleragenic platelet composition and antibodies to lymphocytes are not produced (see also the above paragraphs concerning product by process claims and MPEP § 2113). 
Regarding claims 15, 18, 19 and 21, Slichter teaches that for the toleragenic platelet composition, the pathogen reduction on the whole blood is performed via the addition of a photosensitizer (e.g., riboflavin, porphyrins, psoralens, dyes such as neutral red, methylene blue, acridine, toluidines, flavine (acriflavine hydrochloride) and phenothiazine derivatives, coumarins, quinolones, quinones, anthroquinones and endogenous photosensitizers) to the blood and irradiating the blood with 290-370 nm UV light (i.e., pathogen reduction; paragraphs 14 and 37-39; claims 19-26).  As noted above, Slichter also teaches preparing a platelet rich plasma or a platelet concentrate from the filtered and pathogen reduced whole blood (paragraph 14 claims 9 and 12).  Additionally, Slichter teaches that platelet rich plasma was filtered through a leukoreduction filter (Pall PL-1B; paragraph 79). 

Regarding claim 15, although Slichter teaches the above and teaches that the combination of filtration/centrifugation (F-LR/C-LR) with gamma irradiation (Table 4) had unexpectedly improved the results to 100% successful acceptance rates (paragraph 74; Table 4), Slichter does not explicitly teach that that the filtered pathogen reduced platelet rich plasma composition is gamma irradiated.
Regarding claim 15, Tynngard teaches that transfusion-associated graft-versus-host disease (GVHD) is a rare but highly lethal complication caused by engraftment of allogeneic T lymphocytes in the recipient after transfusion of a blood component (page 1669, column 2, paragraph 1).  The occurrence of transfusion-associated GVHD can be prevented by gamma irradiation of blood components since gamma irradiation inhibits lymphocyte proliferation.  After gamma irradiation, platelet function was evaluated during platelet storage for 7 days (page 1669, column 2, paragraph 1).  The results indicate a well-preserved quality of gamma-irradiated platelets during storage for 7 days as assessed by in vitro methods, with no difference compared to non-irradiated platelets (Abstract).  That is, Tynngard teaches that it was known in the art to gamma irradiate platelet products to prevent transfusion associated GVHD occurrence and that such treated platelets can be stored for seven days with no difference in platelet quality as compared to non-irradiated platelets.
A person of ordinary skill in the art would have been motivated to apply gamma irradiation discussed in Tynngard to the toleragenic platelet composition of Slichter since 
A person of ordinary skill in the art would have had a reasonable expectation of success in applying gamma irradiation discussed in Tynngard to the toleragenic platelet composition of Slichter since doing so would provide to the Slichter toleragenic platelet composition alternative methods to maintain high quality and lower immunogenic properties of the toleragenic platelet composition or provide a higher quality toleragenic platelet composition.  That is, a person of ordinary skill in the art would have reasonably expected from the combined teachings that the application of gamma irradiation to the toleragenic platelet composition would further reduce the number of white blood cells, and provide a toleragenic platelet composition with lower immunogenic properties, which in turn provides higher acceptance rates. 
It is submitted that based on the above, toleragenic platelet compositions via leukoreduction filtration, pathogen reduction and irradiation are well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine toleragenic platelet composition of Slichter with gamma irradiation in Tynngard for the purpose of maximizing the benefits of known technologies in producing toleragenic platelet compositions.  Combinations of multiple products (i.e., toleragenic platelet prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
In view of the above and in view of the product by process claim limitations discussed above, the combined teachings from Slichter and Tynngard teach the toleragenic composition as instantly claimed. 
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).  
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant’s arguments have been fully considered and found not persuasive.

As noted in the above rejection, claim 15 is a product by process claim (see the above paragraphs concerning product by process claim limitations and MPEP § 2113; expressly incorporated herein).  Accordingly, the toleragenic platelet composition is only relevant as to the way the platelet composition is obtained (the process) and is immaterial to the patentability of the toleragenic platelet composition (i.e., the product; see MPEP § 2113).  In view of the above, all the ancillary steps within claim 15 (as well as dependent claims 16 and 18-24) are not relevant within a product by process claim.
With regard to Applicant’s arguments (Reply, pages 6-7), they have been fully considered and found not persuasive.  It is noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
With regard to Applicant’s argument that Slichter fails to teach that the composition was not gamma irradiated (Reply, page 6), this is also not persuasive since the rejection is not an anticipatory rejection, rather, an obviousness rejection under 35 U.S.C. § 103 to Slichter and Tynngard.  
Further, with regard to Applicant’s argument concerning Tynngard (Reply, pages 6-7), they are also not persuasive in view of the above paragraphs.  Tynngard need not teach (e.g., platelets and immunogenicity analysis) what has already been taught in Slichter.  It is additionally noted that Applicant’s argument is also not persuasive since Tynngard teaches that the occurrence of transfusion-associated GVHD can be prevented by gamma irradiation of blood components since gamma irradiation inhibits lymphocyte proliferation.  After gamma irradiation, platelet function was evaluated during platelet storage for 7 days (page 1669, column 2, paragraph 1).  The results indicate a well-preserved quality of gamma-irradiated platelets during storage for 7 days as assessed by in vitro methods, with no difference compared to non-irradiated platelets (Abstract).  That is, as noted in the above rejection, Tynngard teaches that it was known in the art to gamma irradiate platelet products to prevent transfusion associated GVHD occurrence and that such treated platelets can be stored for seven days with no difference in platelet quality as compared to non-irradiated platelets.
With regard to Applicant’s argument regarding unexpected results (Reply, page 7), this is also found not persuasive since this argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art.  Attorney In re Schulze, 145 USPQ 716 (CCPA 1965); In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974).  See MPEP § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  
With regard to Applicant’s arguments that there was no teachings from Tynngard that would provide a person of ordinary skill motivation and expectation of success (Reply, page 7), Applicant’s argument is not persuasive since the fact that Applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  These arguments are not persuasive in view of MPEP § 2144 (IV) which indicates that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. 
Further, MPEP § 2144 (IV) indicates that it is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) (“One of ordinary skill in the art need not see the identical problem addressed In re Lintner, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972) (discussed below); In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990), cert. denied, 500 U.S. 904 (1991).
Applicant’s arguments are also not persuasive in view of the rationale above (expressly incorporated herein).  
It is additionally noted that based on the above rationales and teachings from Slichter and Tynngard (expressly incorporated herein), toleragenic platelet compositions via leukoreduction filtration, pathogen reduction and irradiation are well known in the art.  It would further have been obvious to one having ordinary skill in the art to combine toleragenic platelet composition of Slichter with gamma irradiation in Tynngard for the purpose of maximizing the benefits of known technologies in producing toleragenic platelet compositions.  
Combinations of multiple products (i.e., toleragenic platelet compositions, irradiation processes that include gamma irradiation to minimize immunogenic reactions in a patient) each known to have the same effect (i.e., non-immunogenic and/or toleragenic platelet compositions that have reduced transfusion related complications in a recipient of an allogeneic blood transfusion) to produce a final product (a toleragenic platelet composition with high acceptance rates and low immunogenic properties) having the same effect (i.e., a blood transfusion product with reduced transfusion related complications) is prima facie obvious. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....[T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980) (citations omitted; MPEP2144.06).
In view of the above and in view of the product by process claim limitations discussed above (expressly incorporated herein), the combined teachings from Slichter and Tynngard teach the toleragenic composition as instantly claimed. 
Applicant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

Conclusion
No claims are allowed.  No claims are free of the art.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:00 AM to 5:30 PM, Eastern Time.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631